Citation Nr: 9912532	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
essential hypertension.

2.  Entitlement to an effective date earlier than December 
18, 1995, for a compensable rating for essential 
hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel




INTRODUCTION

The veteran had active service from August 1975 to September 
1979.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

In November 1996, the veteran filed a notice of disagreement 
with respect to the issue of an earlier effective date.  In 
December 1996, the veteran filed a notice of disagreement 
with respect to entitlement to an increased evaluation.  Both 
issues were addressed in a January 1997 statement of the 
case; that same month the veteran filed an appeal to the 
Board. 


FINDINGS OF FACT

1.  The veteran's service-connected hypertension is 
manifested by systolic pressure less than 200 and diastolic 
pressure predominantly no more than 110.

2.  The veteran failed without adequate reason to report for 
a VA examination scheduled in February 1983 or within one 
year of the date of the order to report, and the payment of 
VA compensation benefits based upon an initial 10 percent 
evaluation for service-connected hypertension was 
discontinued from March 1, 1983.

3.  The veteran's claim for the resumption of a compensable 
rating, discontinued March 1, 1983, and entitlement to an 
increased rating for his service-connected hypertension was 
received on December 18, 1995.  He veteran underwent a VA 
compensation examination in June 1996.

3.  A 20 percent schedular rating was assigned for the 
veteran's service-connected hypertension by an RO rating 
decision of August 1996, with resumption of a compensable 
rating and payment of compensation benefits effective from 
February 7, 1996; an RO decision in November 1996 determined 
that the correct effective date for resumption of the payment 
of VA compensation benefits was December 18, 1995, the date 
of receipt of the claim.

4.  The RO rating decision dated in November 1996 determined 
that the evidence was insufficient to evaluate the veteran's 
hypertension from March 1, 1983 to December 18, 1995.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic 
Code 7101 (1998 & 1997).

2.  An effective date, prior to December 18, 1995, for 
resumption of a compensable rating for hypertension and the 
payment of VA compensation benefits, is not warranted.  38 
U.S.C.A. §§ 5107, 5110, 5111 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.158, 3.400, 3.655 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1979, the RO granted service connection for 
essential hypertension, evaluated as 10 percent disabling 
under 38 C.F.R. § 4.105, Diagnostic Code 7101.  The 10 
percent rating remained in effect until March 1983, at which 
point the RO discontinued the veteran's rating for failure to 
report for an examination.  38 C.F.R. § 3.655.  In December 
1995, the veteran filed a claim for an increased evaluation, 
and in August 1996, after the veteran underwent a VA 
examination in June 1996, the RO assigned the current 20 
percent evaluation for the veteran's disability.  The RO 
later made that assignment effective December 18, 1995, the 
date of receipt of  the veteran's reopened claim. 

I.  Increased Evaluation

The veteran contends that his current disability warrants a 
higher evaluation.  Essential hypertension is evaluated as 20 
percent disabling under Code 7101.  The Board notes at the 
outset that substantive changes were made to the schedular 
criteria for evaluating diseases of the arteries and veins, 
including hypertensive vascular disease, effective January 
12, 1998.  See 62 Fed. Reg. 65207-65244 (1998).  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Whether one applies the current criteria or the criteria in 
effect prior to the regulatory changes in question, the 
result is the same.  The veteran's disability is not of such 
severity as to warrant a higher evaluation.  

Under the criteria in effect prior to January 1998, essential 
arterial hypertension warranted a 10 percent evaluation when 
diastolic pressure was 100 or more or if continuous 
medication was necessary for control of hypertension.  A 20 
percent evaluation was warranted where the diastolic pressure 
was 110 or more with definite symptoms, and a 40 percent 
evaluation was warranted where the diastolic pressure was 120 
or more with moderately severe symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997).  

Under the current criteria, a 10 percent evaluation is 
warranted if diastolic pressure is predominantly 100 or more, 
if systolic pressure is predominantly 160 or more, or, in the 
case of a person with a history of diastolic pressure of 100 
or more, if the disease requires continuous medication for 
control.  A 20 percent evaluation is warranted if diastolic 
pressure is predominantly 110 or more or if systolic pressure 
is predominantly 200 or more.  A 40 percent evaluation is 
warranted if diastolic pressure is predominantly 120 or more.  
38 C.F.R. § 4.101, Diagnostic Code 7101 (1998).  

A June 1996 VA examination revealed systolic/diastolic blood 
pressure readings of 140/82, 184/110 in two different 
positions, 173/104, 174/105, 161/104, 183/111, 178/105, and 
171/107.  These blood pressure readings are consistent with a 
diastolic blood pressure of predominantly 100 or more but 
predominately less than 110, and a systolic pressure somewhat 
less than 200.  Although these findings support a 20 percent 
evaluation, they do not suggest a diastolic pressure of 120 
or more and do not provide a basis for a higher evaluation.  
Records of treatment since February 1996 document diastolic 
pressure readings of less than 100 and systolic pressure 
readings of well less than 200.  The preponderance of the 
evidence, as such, provides a disability picture commensurate 
with no more than a 20 percent evaluation. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Earlier Effective Date

In its November 1996 rating decision, the RO made the 20 
percent evaluation for the veteran's service-connected 
hypertension effective from December 18, 1995, the date of 
the veteran's reopened claim for an increased evaluation.  
The veteran seeks an earlier effective date for the 
resumption of payment of VA compensation  benefits. 

The claims file shows that service connection and a 10 
percent rating for hypertension was granted by an RO decision 
in December 1979.  The veteran was scheduled for a VA 
compensation examination in February 1983 for the purpose of 
evaluating his service-connected hypertension.  He failed to 
report for that examination.  At that time, there was no 
medical evidence of record relating to high blood pressure 
dated after December 1979.  Under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.158(a) the claim for an increased rating is 
considered to be abandoned. Morris v. Derwinski, 1 Vet. App. 
260 (1991).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise the effective date will be the date the claim was 
received, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  As 
such, the effective date for increased compensation may 
potentially be made effective a year prior to the date that a 
claim for benefits was filed.  However, the abandonment 
regulation, 38 C.F.R. § 3.158(a), provides that when a claim 
is abandoned, by failure to respond within a year to an RO 
request for evidence, further action will not be taken unless 
a new claim is received; should the right to benefits be 
finally established, compensation shall commence no earlier 
than the date of filing of the new claim.  The record shows 
that, after the veteran abandoned his 1982 claim, it was not 
until December 18, 1995, that he filed a new claim for an 
increased rating for hypertension.  The RO assigned December 
18, 1995 as the effective date for a 20 percent rating for 
hypertension, and the law permits no earlier effective date.

The veteran has asserted that he filed a claim in June 1983 
to which the RO did not respond.  There is no evidence in the 
claims file to support the veteran's allegation Therefore, 
the Board is constrained to treat the current appeal as 
having been filed in December 1995, as did the RO. 

In the present case, the law, not the evidence, is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board holds that, as a matter of law, there is no entitlement 
to an effective date earlier than December 18, 1995, for 
resumption of a  compensable rating for hypertension. 








ORDER

An evaluation in excess of 20 percent for essential 
hypertension is denied.

An effective date for resumption of a compensable rating for 
essential hypertension, prior to December 18, 1995, is 
denied. 





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

